DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on April 27, 2022. Claims 1-20 are pending in the application and being examined here.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in light of applicant’s amendments.
New grounds for rejection under 35 USC 112(a) and 103 are necessitated by Applicant’s amendment. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. 
Claims 1, 13, and 20 recite the electrodes insulated and separated from each other with an adhesion layer. The specification does not contain support for the electrodes are insulated from each other with an adhesion layer. The specification discloses that the adhesion layer is a titanium adhesion layer deposited on SiO2 dielectric layer. See spec at p. 8, lns. 2-6, Fig. 2B. Additionally, the specification defines the adhesion layer to be an element of the electrodes. See spec at p. 19 disclosing the source and drain electrodes (10 nm Ti and 100 nm Au) were photolithographically patterned on the SiO2 surfaces. Therefore, electrodes are not insulated from each other with an adhesion layer since the adhesion layer is conductive and an element of the electrodes. Applicant is required to cancel the new matter in reply to this Office Action.
Claims 2-12, 14-19 are rejected for their dependency on claims 1 and 13. 

Claims 1, 13, and 20 recite at least one of the electrodes including a source-drain electrode. The specification does not contain support for one electrode including a source-drain electrode. The specification discloses source-drain electrodes. The source-drain electrodes are a source electrode and a drain electrode. See spec at p. 2, lns. 25-26, p. 8, lns. 4-5,  p. 19, lns. 3-5, 19-23.  The specification does not disclose an electrode that is both a source and drain electrode. For purposes of examination, examiner will interpret the term source-drain to mean a source OR drain electrode. Applicant is required to cancel the new matter in reply to this Office Action.
Claims 2-12, 14-19 are rejected for their dependency on claims 1 and 13. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims  1, 13, and 20, the recitation “at least one of the electrode including a source-drain electrode” renders the claim unclear and indefinite. The term “source-drain” refers to a source electrode and a drain electrode. The applicant discloses source-drain electrodes, a source electrode and a drain electrode. 

	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-3, 5-7, 8, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, et al. (Chemistry of Materials, 2007) (provided in Applicant’s IDS of April 14, 2019) and further in view of Rushi, et al. (J. Phys. Chem. C, 2014), as evidenced by Piantadosi (Free Radic. Biol. Med., 2008) (provided in Applicant’s IDS of April 14, 2019).

Regarding claims 1 and 8, Dong teaches a sensor (p. 6059, right column, swnt network field-effect transistors ... detect the change of drain current (Id) upon exposure to 4.9 ppm of CO at room temperature; Fig. 2) comprising: 
a conductive region (p. 6059, right column 'SWNT network ... with Cr-SWNT contact) in electrical communication with at least three electrodes (p.  6060. Fig. 1a, left column, 2nd paragraph, Au/Cr electrodes, source, drain and gate are at least three electrodes; examiner interprets application of gate voltage Vg = 10 V and drain voltage (Vd) = –10 V and current response to place electrodes in electrical communication with the sensing region), the electrodes are insulated from each other (Au/Cr source, drain and doped silicon wafer gate electrodes insulated from other by an 100-nm-thick SiO2 layer, p.  6060. Fig. 1a, left column, 2nd paragraph), and separated from each other with an adhesion layer (10nm Cr layer, p.  6060. Fig. 1a, left column, 2nd paragraph), at least one of the electrode including a source-drain electrode (p.  6060. Fig. 1a, left column, 2nd paragraph, Au/Cr electrodes, source, drain and gate are at least three electrodes), and 
the conductive region including a conductive material (p. 6059, right column 'SWNT network ... with Cr-SWNT contact) and an in situ activated redox-active selector, the in situ activated redo-active selector being configured to bind an analyte in the sample more readily in a first redox state compared to a second redox state (p. 6059 right column, to detect ... CO; p. 6060, left column, 2nd paragraph, thiolated heme ... is covalently adsorbed). Examiner notes heme is known in the art to be redox active, and to bind carbon monoxide more readily in a first redox state then in a second redox state. As evidenced by Piantadosi at p. 4, 3rd paragraph discloses CO binds to a range of intracellular heme proteins. In each case, CO binds only the ferrous heme; p. 9, 2nd paragraph, 'NO ... unlike CO, binds to both Fe2+ and Fe3+ heme. 
Examiner interprets the teaching of Dong to meet the limitation “in situ activitated” because Dong teaches application of gate voltage Vg = 10 V and drain voltage (Vd) = –10 V and wherein the current response of the he-Cr-SNFET shows a significant response after the gas flow was switched from N2 to CO as shown in Fig. 2(d). After modification with thiolated heme the decrease of Id on switching to CO was significantly enhanced to ∼1.5 × 10-6 A for Cr-SNFETs (Figure 2d). In this case, the response time is less than 100 s and the Id was able to recover faster (in a time scale of few seconds) when the gas was switched back to N2 (Figure 2d), p. 6060, right column, first paragraph. Therefore, examiner interprets the redox-active selector to be “in situ activated” as required by the instant recitation.
	Dong teaches wherein the redox active selector is attached to the surface (p. 6060, left column, the immobilization of thiolated heme was performed by immersing devices in 1 mM of thiolated heme solution (dichloromethane as a solvent) for 16 h in ambient, followed by intensive rinsing using dichloromethane and air drying) and that the possibility that there may be some heme molecules that may attach to the SWNTs near the junction area cannot be excluded and contribute to the contact modification although the heme molecules are not detectable (p. 6061, left column, first paragraph) and therefore fails to explicitly teach wherein the in situ activated redox- active selector is bound to the conductive material (claim 1) and wherein the conductive material includes a ligand that binds the redox-active selector (claim 8). Rushi teaches a chemiresistor like that of Dong wherein the SWCNT are functionalized with the redox active selector FeTPP (SWNTs were non-covalently functionalized by iron tetraphenylporphyrin (FeTPP) and tetraphenyl porphyrin (TPP) by dropcasting respective porphyrin solutions onto aligned SWNTs, p. 39, right column, 2. Experimental). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to bind the redox active selector to the SWCNT rather than the Cr surface of Dong as taught by Rushi because it was known that binding the selector to the SWCNT can also be used for detection and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. Additionally, it would be advantageous to do to increase sensitivity (Rushi, abstract).
	The limitation “the sensor having a selectivity to ppm levels of carbon monoxide in air” is a functional recitation and the limitation “being operational in air” is recitation of intended use. A functional recitation/intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Dong is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Moreover, Dong teaches the sensor having a selectivity to ppm levels of carbon monoxide in air and being operational in air. (p. 6059, right column, bottom of paragraph, detect the change of drain current (Id) upon exposure to 4.9 ppm of CO at room temperature, Cr-SNFET measured, respectively, in air, N2, and CO, Fig. 3, device was
exposed to the ambient, p. 6061, left column, bottom of 2nd paragraph). 

Regarding claim 2, Modified Dong teaches wherein the conductive material includes a carbon material (Dong, p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact).

Regarding claim 3, Modified Dong teaches wherein the carbon material includes amorphous carbon, graphene, graphite, a single walled carbon nanotube, or a multiwalled carbon nanotube (Dong, p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact).

Regarding claim 5, the limitation “wherein the analyte is carbon monoxide” is with respect to a material worked upon. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115. In any case, Modified Dong teaches wherein the analyte is carbon monoxide (Dong, p. 6059 right column, to detect ... CO). 

Regarding claim 6, Modified Dong teaches wherein the redox-active selector includes a metal complex capable of forming a stable complex with carbon monoxide (Dong, p. 6060, Fig. 1(c),  left column, 2nd paragraph, heme, Fig. 1, heme is a metal complex; it is known in the art that heme is capable of forming a stable complex with carbon monoxide. For relevant background information see e.g. Piantadosi, pg 2 para 3, CO ... binding to reduced transition metal centers is relatively tight, especially among heme proteins).

Regarding claim 7, Modified Dong teaches wherein the redox-active selector includes iron (Dong, Fig. 1(c) thiolated heme includes Fe).

Regarding claim 11, Modified Dong teaches wherein the redox-active selector is an iron porphyrin complex or a triphenylmethyl compound (Dong, Fig. 1(c), thiolated heme).

Regarding claim 12, Modified Dong teaches wherein the three electrodes include a source electrode, a drain electrode and a gate electrode (Dong, Fig. 1(d) showing source, drain and gate electrodes).

Regarding claim 13, Dong teaches a method of sensing an analyte (pg 6059 right column, the SWNT network field-effect transistors ... are able to detect the change of drain current (Id) upon exposure to 4.9 ppm of CO; Fig. 2), comprising: exposing a sensor to a sample (p. 6059, right column, swnt network field-effect transistors upon exposure to 4.9 ppm of CO) , 
the sensor including: 
a conductive region (p. 6059, right column 'SWNT network ... with Cr-SWNT contact) in electrical communication with at least three electrodes (p.  6060. Fig. 1a, left column, 2nd paragraph, Au/Cr electrodes, source, drain and gate are at least three electrodes; examiner interprets application of gate voltage Vg = 10 V and drain voltage (Vd) = –10 V and current response to place electrodes in electrical communication with the sensing region), the electrodes are insulated from each other (Au/Cr source, drain and doped silicon wafer gate electrodes insulated from other by an 100-nm-thick SiO2 layer, p.  6060. Fig. 1a, left column, 2nd paragraph), and separated from each other with an adhesion layer (10nm Cr layer, p.  6060. Fig. 1a, left column, 2nd paragraph), at least one of the electrode including a source-drain electrode (p.  6060. Fig. 1a, left column, 2nd paragraph, Au/Cr electrodes, source, drain and gate are at least three electrodes), and 
the conductive region including a conductive material (p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact) and an in situ activated redox-active selector, the in situ activated redo-active selector being configured to bind an analyte in the sample more readily in a first redox state compared to a second redox state (p. 6059 right column, to detect ... CO; p. 6060, left column, 2nd paragraph, thiolated heme ... is covalently adsorbed). P Examiner notes heme is known in the art to be redox active, and to bind carbon monoxide more readily in a first redox state then in a second redox state. As evidenced by Piantadosi at p. 4, 3rd paragraph discloses CO binds to a range of intracellular heme proteins. In each case, CO binds only the ferrous heme; p. 9, 2nd paragraph, 'NO ... unlike CO, binds to both Fe2+ and Fe3+ heme. 
Examiner interprets the teaching of Dong to meet the limitation “in situ activitated” because Dong teaches application of gate voltage Vg = 10 V and drain voltage (Vd) = –10 V and wherein the current response of the he-Cr-SNFET shows a significant response after the gas flow was switched from N2 to CO as shown in Fig. 2(d). After modification with thiolated heme the decrease of Id on switching to CO was significantly enhanced to ∼1.5 × 10-6 A for Cr-SNFETs (Figure 2d). In this case, the response time is less than 100 s and the Id was able to recover faster (in a time scale of few seconds) when the gas was switched back to N2 (Figure 2d), p. 6060, right column, first paragraph. Therefore, examiner interprets the redox-active selector to be “in situ activated” as required by the instant recitation.
Dong teaches the sensor having a selectivity to ppm levels of carbon monoxide in air and being operational in air. (p. 6059, right column, bottom of paragraph, detect the change of drain current (Id) upon exposure to 4.9 ppm of CO at room temperature, Cr-SNFET measured, respectively, in air, N2, and CO, Fig. 3, device was exposed to the ambient, p. 6061, left column, bottom of 2nd paragraph);
and measuring an electrical property at the electrodes (wherein the current response of the he-Cr-SNFET shows a significant response after the gas flow was switched from N2 to CO as shown in Fig. 2(d), p. 6060, right column, first paragraph). 
Dong teaches wherein the redox active selector is attached to the surface (p. 6060, left column, the immobilization of thiolated heme was performed by immersing devices in 1 mM of thiolated heme solution (dichloromethane as a solvent) for 16 h in ambient, followed by intensive rinsing using dichloromethane and air drying) and that the possibility that there may be some heme molecules that may attach to the SWNTs near the junction area cannot be excluded and contribute to the contact modification although the heme molecules are not detectable (p. 6061, left column, first paragraph) and therefore fails to explicitly teach wherein the in situ activated redox- active selector is bound to the conductive material Rushi teaches a chemiresistor like that of Dong wherein the SWCNT are functionalized with the redox active selector FeTPP (SWNTs were non-covalently functionalized by iron tetraphenylporphyrin (FeTPP) and tetraphenyl porphyrin (TPP) by dropcasting respective porphyrin solutions onto aligned SWNTs, p. 39, right column, 2. Experimental). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to bind the redox active selector to the SWCNT rather than the Cr surface of Dong as taught by Rushi because it was known that binding the selector to the SWCNT can also be used for detection and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. Additionally, it would be advantageous to do to increase sensitivity (Rushi, abstract).

Regarding claim 14, Modified Dong teaches wherein the sample is a gas (Dong, p. 6059 right column, to detect ... CO).

Regarding claim 15, Modified Dong teaches wherein the conductive material includes a carbon material or a conducting polymer (Dong, p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact).

Regarding claim 16, Modified Dong teaches wherein the carbon material includes amorphous carbon, graphene, graphite, a single walled carbon nanotube, or a multiwalled carbon nanotube (Dong, p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact).

Regarding claim 17, Modified Dong teaches wherein the analyte is carbon monoxide or a sulfide (Dong, p. 6059 right column, to detect ... CO).

Regarding claim 18, Modified Dong teaches wherein the redox-active selector includes a metal complex capable of forming a stable complex with carbon monoxide (Dong, p. 6060, Fig. 1(c),  left column, 2nd paragraph, heme, Fig. 1, heme is a metal complex; it is known in the art that heme is capable of forming a stable complex with carbon monoxide. For relevant background information see e.g. Piantadosi, pg 2 para 3, CO ... binding to reduced transition metal centers is relatively tight, especially among heme proteins).

Regarding claim 20, Dong teaches a method of preparing a sensor (p. 6060, left column, second paragraph, SNFETs were fabricated in a top contact device geometry (illustrated in Figure 1a)) comprising: 
forming a conductive region (p. 6059, right column 'SWNT network ... with Cr-SWNT contact) in electrical communication with at least three electrodes (p.  6060. Fig. 1a, left column, 2nd paragraph, Au/Cr electrodes, source, drain and gate are at least three electrodes; examiner interprets application of gate voltage Vg = 10 V and drain voltage (Vd) = –10 V and current response to place electrodes in electrical communication with the sensing region), the electrodes are insulated from each other (Au/Cr source, drain and doped silicon wafer gate electrodes insulated from other by an 100-nm-thick SiO2 layer, p.  6060. Fig. 1a, left column, 2nd paragraph), and separated from each other with an adhesion layer (10nm Cr layer, p.  6060. Fig. 1a, left column, 2nd paragraph), at least one of the electrode including a source-drain electrode (p.  6060. Fig. 1a, left column, 2nd paragraph, Au/Cr electrodes, source, drain and gate are at least three electrodes), and 
the conductive region including a conductive material (p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact) and an in situ activated redox-active selector, the in situ activated redo-active selector being configured to bind an analyte in the sample more readily in a first redox state compared to a second redox state (p. 6059 right column, to detect ... CO; p. 6060, left column, 2nd paragraph, thiolated heme ... is covalently adsorbed). P Examiner notes heme is known in the art to be redox active, and to bind carbon monoxide more readily in a first redox state then in a second redox state. As evidenced by Piantadosi at p. 4, 3rd paragraph discloses CO binds to a range of intracellular heme proteins. In each case, CO binds only the ferrous heme; p. 9, 2nd paragraph, 'NO ... unlike CO, binds to both Fe2+ and Fe3+ heme. 
Examiner interprets the teaching of Dong to meet the limitation “in situ activitated” because Dong teaches application of gate voltage Vg = 10 V and drain voltage (Vd) = –10 V and wherein the current response of the he-Cr-SNFET shows a significant response after the gas flow was switched from N2 to CO as shown in Fig. 2(d). After modification with thiolated heme the decrease of Id on switching to CO was significantly enhanced to ∼1.5 × 10-6 A for Cr-SNFETs (Figure 2d). In this case, the response time is less than 100 s and the Id was able to recover faster (in a time scale of few seconds) when the gas was switched back to N2 (Figure 2d), p. 6060, right column, first paragraph. Therefore, examiner interprets the redox-active selector to be “in situ activated” as required by the instant recitation.
Dong teaches wherein the redox active selector is attached to the surface (p. 6060, left column, the immobilization of thiolated heme was performed by immersing devices in 1 mM of thiolated heme solution (dichloromethane as a solvent) for 16 h in ambient, followed by intensive rinsing using dichloromethane and air drying) and that the possibility that there may be some heme molecules that may attach to the SWNTs near the junction area cannot be excluded and contribute to the contact modification although the heme molecules are not detectable (p. 6061, left column, first paragraph) and therefore fails to explicitly teach wherein the in situ activated redox- active selector is bound to the conductive material Rushi teaches a chemiresistor like that of Dong wherein the SWCNT are functionalized with the redox active selector FeTPP (SWNTs were non-covalently functionalized by iron tetraphenylporphyrin (FeTPP) and tetraphenyl porphyrin (TPP) by dropcasting respective porphyrin solutions onto aligned SWNTs, p. 39, right column, 2. Experimental). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to bind the redox active selector to the SWCNT rather than the Cr surface of Dong as taught by Rushi because it was known that binding the selector to the SWCNT can also be used for detection and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. Additionally, it would be advantageous to do to increase sensitivity (Rushi, abstract).
Dong teaches the sensor having a selectivity to ppm levels of carbon monoxide in air and being operational in air. (p. 6059, right column, bottom of paragraph, detect the change of drain current (Id) upon exposure to 4.9 ppm of CO at room temperature, Cr-SNFET measured, respectively, in air, N2, and CO, Fig. 3, device was exposed to the ambient, p. 6061, left column, bottom of 2nd paragraph).


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, et al. (Chemistry of Materials, 2007) (provided in Applicant’s IDS of April 14, 2019) and further in view of Rushi, et al. (J. Phys. Chem. C, 2014), as evidenced by Piantadosi (Free Radic. Biol. Med., 2008) (provided in Applicant’s IDS of April 14, 2019) as applied to claim 1 above, and further in view of Badhulika, et al. (Talanta, 2014).

Regarding claim 4, Modified Dong teaches wherein the conductive material is a single-walled carbon nanotube (Dong, p. 6059, left column, using single-walled carbon nanotubes (SWNTs); p. 6059, right column 'SWNT network ... with Cr-SWNT contact) and therefore fails to teach wherein the conductive material is a conductive polymer. However, Badhulika teaches a SWCNT field effect transistor for detection of gases (abstract) like that of Dong wherein the SWCNTs are coated in PEDOT:PSS (p. 109, left column, 2nd paragraph, surface functionalization of SWNTs with PEDOT:PSS using electropolymerization is reported and subsequent evaluation of the real time response of these SWNT coated PEDOT:PSS hybrid chemFET sensors towards sensing three volatile organic compounds namely methanol, ethanol and methyl ethyl ketone is performed). Therefore it would it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the SWCNTs of Dong to be coated with a conductive polymer as taught by Badhulika because doing so  when compared with bare SWNTs, these hybrids ensors exhibited better sensitivity and the underlying mechanism of sensing was also investigated by using them in chemFET mode of sensor configuration (abstract).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong, et al. (Chemistry of Materials, 2007) (provided in Applicant’s IDS of April 14, 2019) and further in view of Rushi, et al. (J. Phys. Chem. C, 2014), as evidenced by Piantadosi (Free Radic. Biol. Med., 2008) (provided in Applicant’s IDS of April 14, 2019) as applied to claim 8 above, and further in view of Swager et al. (US 2013/0273665) and further in view of Alvaro, et al. (J. Am. Chem. Soc., 2006).
Regarding claims 9-10, Modified Dong fails to teach wherein the ligand is a nitrogen-containing ligand (claim 9)  and wherein the ligand that binds the redox-active selector is covalently connected to the conductive material (claim 10). Swager teaches a field effect transistor device with SWCNT (Fig. 1) like that of Dong wherein the SWCNT are functionalized with the redox active selector and wherein the redox active selector can be covalently or non-covalently bonded to the SWCNT (para. [0007], The conductive material can include a carbon nanotube. The transition metal complex can be capable of forming a stable complex with ethylene. The transition metal complex can be associated with the carbon nanotube by coordination of the transition metal to the carbon-carbon multiple bond moiety. The transition metal complex can be associated with the carbon nanotube by a covalent link between the carbon nanotube and a ligand of the transition metal complex. The transition metal complex can be associated with the carbon nanotube by a polymer which is non-covalently associated with the carbon nanotube. The transition metal complex can be bound to the carbon-carbon multiple bond moiety of the conductive material.)  Alvaro teaches sensor including covalently linked SWNT to a porphyrin (abstract) through a pyridyl linkage (abstract). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to use and wherein the ligand that binds the redox-active selector is covalently connected to the conductive material through a nitrogen-containing ligand bound to a carbon-based conductive material  as taught by Swager and Alvaro because it was known at the time of the invention that such a bond can also functionalize a SWCNT with a redox active selector metalloporphyrin and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B). Additionally covalent attachment would yield better mechanical stability of the porphyrin in cases where the analyte is a flow. 


Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over X. Dong, et al. (Chemistry of Materials, 2007) (provided in Applicant’s IDS of April 14, 2019) and further in view of Rushi, et al. (J. Phys. Chem. C, 2014), as evidenced by Piantadosi (Free Radic. Biol. Med., 2008) (provided in Applicant’s IDS of April 14, 2019) as applied to claim 13 above, and further in view of Swager et al. (US 2013/0273665).

Regarding claim 19, Dong teaches applying a 10V gate voltage (Fig. 2) and therefore fails to teach further comprising applying a negative gate voltage. However, Swager teaches a field effect transistor device with SWCNT (Fig. 1) like that of Dong wherein the source-drain potential was kept at a constant bias of 0.1 V, while the source-gate potential was scanned between +2 and -20 V. A slight linear increase in conductance was observed towards negative gate voltages (see below for data), however, no strong gate effect. This lack of a measurable shift in the turn-on voltage may be the result of the fact that the charge injection (doping) differences were very small and/or due to device geometry and the nature of the nanotube network. In those cases where strong turn-on SWCNT 1-ET responses are observed at negative gate voltages usually more highly ordered nanotube networks were employed (para. [0089]). Therefore, it would be obvious to a person of ordinary skill in the art at the time of the invention to use a negative gate voltage for the sensor of Dong the capillary walls of the because it was known at the effective filing date of the invention that such a voltage can also be used for a chemiresistor and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).


Response to Arguments

In the arguments presented on page 6 of the amendment, the applicant argues the claimed sensor is a bio-inspired sensor that harves the CO-iron porphyrin interaction and that Fig. 2B represents a schematic of a FET substrate with source-drain electrodes, and an adhesion layer deposited on a dielectric layer and a gate electrode and that none of these reference teach or suggest these claimed features. Applicant asserts that Dong does not teach or suggest an adhesion layer, let alone in combination with at least one of three electrodes including a source-drain electrode.
Examiner respectfully disagrees. As shown in the Figure presented in Dong in applicant’s arguments, Dong discloses a FET substrate (SiO2) with source-drain electrodes (left and right Au electrodes shown) deposited on a dielectrice layer (SiO2) and a gate electrode (Si). Dong teaches a Cr 10nm adhesion layer as shown in the Figure. It is known in the art to have a thin seed layer for adhering an electrode to a substrate. 
In the arguments presented on pages 6-7 of the amendment, the applicant argues Dong also fails to teach the in situ activated redox-active selector is bound to the conductive material and wherein the conductive material includes a ligand that binds the redox-active selector. Applicant asserts that a statement that modifications of the prior art to meet the claimed invention would have been "'well within the ordinary skill of the art at the time the claimed invention was made' because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. MPEP 2143.01; Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). 
Examiner respectfully disagrees. Examiner has established a prima facie case of obviousness and provided an objective reason to coming the teachings of the references. 
In the arguments presented on page 7 of the amendment, the applicant argues Dong is not identical to the presently claimed structure, nor is there sufficient motivation to modify it apart from the teachings gleaned from Applicants' disclosure. There is nothing to suggest that combining the teachings of Rushi and Dong would have allowed one to arrive at the sensor having a selectivity to ppm levels of carbon monoxide in air and being operational in air. 
Examiner respectfully disagrees. Dong teaches the sensor having a selectivity to ppm levels of carbon monoxide in air and being operational in air since Dong teaches detecting  the change of drain current (Id) upon exposure to 4.9 ppm of CO at room temperature, Cr-SNFET measured, respectively, in air, N2, and CO (Fig. 3, device was exposed to the ambient, p. 6061, left column, bottom of 2nd paragraph). Examiner also notes that claims 1-19 are drawn to an apparatus. In apparatus claims, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Prior art Dong is capable of performing the intended use/functional recitation because Dong explicitly teaches such a capability. 
With respect to the selector being bound to the surface of the conductive material, that feature is taught by Rushi as laid out in the rejection supra. Rushi teaches wherein the SWCNT are functionalized with the redox active selector FeTPP (SWNTs were non-covalently functionalized by iron tetraphenylporphyrin (FeTPP) and tetraphenyl porphyrin (TPP) by dropcasting respective porphyrin solutions onto aligned SWNTs, p. 39, right column, 2. Experimental) and therefore bound to the surface. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to bind the redox active selector to the SWCNT rather than the Cr surface of Dong as taught by Rushi because it was known that binding the selector to the SWCNT can also be used for detection and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. Additionally, it would be advantageous to do to increase sensitivity (Rushi, abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boerman et al. (WO 2017137086) teaches a device for detection of a gaseous analyte, wherein the device is comprised of a first layer, being a substrate layer, a second layer, being an electrical insulating layer interposed between the first layer and a third layer, being a graphene layer and a fourth layer that is comprised of transition metal complexes, wherein the fourth layer is provided on a top surface of the graphene layer, wherein said transition metal complexes are capable to form a stable complex with said gaseous analyte.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1795